DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance

The cited references do not disclose a deduplication optimization pass including: determining that a first query operator is equivalent to a second query operator during a traversal of a query operator tree, and replacing the second query operator with a link to reuse results from the first query operator.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.

The drawings filed 10/6/2020 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Galindo-Legaria, César, et al., “Outerjoin Simplification and Reordering for Query Optimization”, ACM Transactions on Database Systems, Vol. 22, No. 1, March 1997, pp. 43-74.
Requirement that base relations be duplicate-free, but duplicates handled in sect. 3.1 (p. 46, 1st para of sect. 1.2 Relational Definitions and Notation); Duplicate-removing projection on a set of attributes (p. 46, 1st para of sect. 1.2 Relational Definitions and Notation); Modified duplicate-elimination algorithm eliminates subsumed tuples (p. 54, last para of sect Implementation of GOJ); No discussion of a query tree with deduplication of operators/fragments.  No replacement of a query operator with a link to reuse results from another operator.



US Patent Application Publications
Krishnamurthy 	 			2010/0005077
Query plan optimization for hardware, involves transforming the query into fragments (Abstract); Optimization involves generating multiple query plans, then selecting one (0003-0004); Optimization by transforming a query into fragments, then into tasks, which may be further broken into subtasks (0020); Operator level and block rewrites (0152); No discussion of a query tree with deduplication of operators/ fragments. No replacement of a query operator with a link to reuse results from another operator.


Andrei 	 				2006/0167865
Optimizer builds physical operator plans / fragments, and compares costs (0015); Removal of duplicate semantics is the 

Wang 	 				2012/0323885
Building of operator tree for a user query (Fig. 3, 0052, 0079); Optional removal of duplicate rows by a leaf level logical operator (0069); No discussion of a query tree with deduplication of operators/fragments.  No replacement of a query operator with a link to reuse results from another operator.


Nica 	 				2012/0047117
Elimination of all duplicate tuples via a best match operator, and use of a duplicate elimination operator (0045-0046); Use of normalized query operator tree (Fig. 2, 0067); No replacement of a query operator with a link to reuse results from another operator.


US Patents
Chowdhuri 					8,126,870
General statement regarding the use of a UnionAll operator, which performs a union operation and subsequent duplicate removal (col. 38 lines 20-28); No discussion of a query tree with deduplication of operators/fragments.







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



February 12, 2022